        Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 1 of 78




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 SJUNDE AP-FONDEN, individually and on
 behalf of all others similarly situated,

                                Plaintiff,

        v.                                         Civil Case No. 1:18-cv-12084-VSB

 THE GOLDMAN SACHS GROUP, INC.,
 LLOYD C. BLANKFEIN, HARVEY M.
 SCHWARTZ, AND GARY D. COHN,

                                Defendants.



                 DEFENDANT LLOYD BLANKFEIN’S ANSWER TO THE
                  SECOND AMENDED CLASS ACTION COMPLAINT

               Defendant Lloyd Blankfein, by his undersigned counsel, responds as follows to the

allegations in the Second Amended Class Action Complaint, filed by Lead Plaintiff Sjunde AP-

Fonden (“Plaintiff”) on October 28, 2019 (the “Complaint”).

               All responses herein are based on Mr. Blankfein’s current knowledge, and Mr.

Blankfein reserves the right to supplement or amend his responses based on new information. Mr.

Blankfein responds only as to the allegations directed against him, and should not be deemed to

be responding to allegations that are directed at others.

               For the avoidance of doubt, all allegations in the Complaint are denied (including

those outside the knowledge or information of Blankfein) unless specifically admitted herein. All

headings, subheadings, and other statements made by Plaintiff that are not designated by a

numbered paragraph are hereby expressly denied (to the extent a response is required).

               Moreover, on June 28, 2021, this Court issued an Opinion and Order (the “Order”)

dismissing (i) individual Defendant Harvey M. Schwartz and (ii) certain categories of alleged
        Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 2 of 78




misstatements and corrective partial disclosures. To the extent the Order dismissed certain alleged

misstatements and corrective partial disclosures, no response relating to those allegations is

required.

                These comments and objections are incorporated, to the extent applicable, into each

numbered paragraph of this Answer.

                                              ANSWER

                Blankfein denies the allegations of the initial paragraphs of the Complaint, except

admits that these paragraphs of the Complaint purport to describe the nature of this action and the

putative class that Plaintiff seeks to represent.

1.      Blankfein (a) denies the allegations in the first and fourth sentences of paragraph 1 and (b)

        denies knowledge or information sufficient to form a belief as to the truth of the remaining

        allegations in paragraph 1, except admits that various foreign and domestic authorities have

        brought criminal charges against certain Goldman Sachs entities and individuals in

        connection with 1MDB, and respectfully refers the Court to the article and documents

        specifically and generally referenced therein for a complete and accurate statement of their

        contents.

2.      Blankfein denies the allegations in paragraph 2, except denies knowledge or information

        sufficient to form a belief as to the truth of the allegations regarding the purported conduct

        of others in paragraph 2, and admits that Goldman Sachs underwrote three bond offerings

        for 1MDB.

3.      Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

        allegations in paragraph 3.

4.      Blankfein denies the allegations in paragraph 4.



                                                    2
      Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 3 of 78




5.    Blankfein denies the allegations in paragraph 5, and respectfully refers the Court to the

      lawsuits referenced therein for a complete and accurate statement of their contents.

6.    Blankfein denies the allegations in paragraph 6, except admits that Goldman Sachs created

      a Business Standards Committee (“BSC”) in 2010, and respectfully refers the Court to the

      documents referenced and quoted therein for a complete and accurate statement of their

      contents.

7.    Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the purported conduct of others in paragraph 7, and otherwise denies

      the allegations set forth therein, including the allegations directed at Blankfein in the third

      sentence, except admits that, as CEO of Goldman Sachs, he undertook initiatives to expand

      the firm’s presence in emerging markets.

8.    Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 8, except denies the allegations in the seventh sentence of

      paragraph 8, and admits that, as CEO of Goldman Sachs, he undertook initiatives to expand

      the firm’s presence in emerging markets.

9.    Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the purported conduct of others in paragraph 9, and otherwise denies

      the allegations set forth therein.

10.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 10.

11.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 11.




                                                3
      Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 4 of 78




12.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 12.

13.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the purported conduct of others in paragraph 13, and otherwise denies

      the allegations set forth therein.

14.   Blankfein denies the allegations in paragraph 14, except denies knowledge or information

      sufficient to form a belief as to the truth of the allegations regarding the purported conduct

      of others in paragraph 14.

15.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the purported conduct of others in paragraph 15, and otherwise denies

      the allegations set forth therein, including the allegation directed at Blankfein in the sixth

      sentence of paragraph 15, except admits that Goldman Sachs underwrote three bond

      offerings for 1MDB.

16.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the purported conduct of others in paragraph 16, and otherwise denies

      the allegations set forth therein.

17.   Blankfein denies the allegations in paragraph 17, except denies knowledge or information

      sufficient to form a belief as to the truth of the allegations regarding the purported conduct

      of others in paragraph 17.

18.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 18, and respectfully refers the Court to the article referenced and

      quoted therein for a complete and accurate statement of its contents.




                                                4
      Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 5 of 78




19.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the purported conduct of others in paragraph 19, and otherwise denies

      the allegations set forth therein.

20.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the purported conduct of others in paragraph 20, and otherwise denies

      the allegations set forth therein.

21.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the purported conduct of others in paragraph 21, and otherwise denies

      the allegations set forth therein.

22.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 22.

23.   Blankfein denies the allegations in paragraph 23.

24.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 24.

25.   Blankfein denies the allegations in paragraph 25, and respectfully refers the Court to the

      articles and SEC filings referenced and quoted therein for a complete and accurate

      statement of their contents.

26.   To the extent that the allegations in paragraph 26 consist of legal conclusions, no response

      is required. To the extent that a response is required, Blankfein denies the allegations in

      paragraph 26, except admits that Plaintiff purports to bring this action as described therein.

27.   To the extent that the allegations in paragraph 27 consist of legal conclusions, no response

      is required. To the extent that a response is required, Blankfein denies the allegations in




                                                5
      Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 6 of 78




      paragraph 27, except admits that Plaintiff purports to bring claims under the statutes and

      rules cited therein.

28.   To the extent that the allegations in paragraph 28 consist of legal conclusions, no response

      is required. To the extent that a response is required, Blankfein denies the allegations in

      paragraph 28, except admits that Plaintiff purports to base venue in this action on the

      statutes cited therein.

29.   To the extent that the allegations in paragraph 29 consist of legal conclusions, no response

      is required. To the extent that a response is required, Blankfein denies the allegations in

      paragraph 29, except admits that Goldman Sachs has an office in New York, New York,

      and its common stock is listed and traded on the New York Stock Exchange (“NYSE”).

30.   To the extent that the allegations in paragraph 30 consist of legal conclusions, no response

      is required. To the extent that a response is required, Blankfein denies the allegations in

      paragraph 30.

31.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 31, and respectfully refers the Court to Exhibit A referenced

      therein for a complete and accurate statement of its contents.

32.   Blankfein denies that the allegations in paragraph 32 present a fair and complete

      description of the matters described therein, except admits that Goldman Sachs is

      incorporated in Delaware, has its principal place of business in New York, New York,

      offers a range of financial services in numerous countries around the world, and is traded

      on the NYSE under the symbol “GS.”

33.   Blankfein denies the allegations in paragraph 33, except admits that he (a) was Chief

      Executive Officer of Goldman Sachs from in or about June 2006 to September 30, 2018,



                                               6
      Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 7 of 78




      (b) was elected to Goldman Sachs’ Board of Directors in or about 2003, (c) was Chairman

      of Goldman Sachs’ Board of Directors from in or about June 2006 to December 31, 2018,

      and (d) became Senior Chairman of the Board of Directors on January 1, 2019. Blankfein

      also admits that his signature appears on Goldman Sachs’ 10-Ks, Proxy Statements, and

      Annual Reports during the purported Class Period, and respectfully refers the Court to the

      SEC filings referenced in paragraph 33 for a complete and accurate statement of their

      contents.

34.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 34, except admits that Cohn served as President and COO of

      Goldman Sachs and served on the Board of Directors, and respectfully refers the Court to

      the SEC filings referenced therein for a complete and accurate statement of their contents.

35.   Blankfein need not respond to the allegations in paragraph 35 because Schwartz was

      dismissed as a Defendant in this action. To the extent a response is required, Blankfein

      denies knowledge or information sufficient to form a belief as to the truth of the allegations

      in paragraph 35, excepts admits that Schwartz served in various capacities at Goldman

      Sachs, including as CFO and Chief Operating Officer, and respectfully refers the Court to

      the SEC filings referenced therein for a complete and accurate statement of their contents.

36.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 36, except admits that Evans served in various capacities at

      Goldman Sachs, including as a vice chairman and a member of Goldman Sachs’

      Management Committee.

37.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 37, except admits that Leissner pleaded guilty to various



                                                7
      Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 8 of 78




      misconduct and respectfully refers the Court to the public record of the criminal

      proceeding, United States of America v. Leissner, No. 1:18-cr-00439-MKB (E.D.N.Y.),

      for its contents and status.

38.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 38, except admits that Ng was indicted by federal prosecutors and

      respectfully refers the Court to the public record of the criminal proceeding, United States

      of America v. Ng Chong Hwa a.k.a Roger Ng, No. 1:18-cr-00538-MKB-2 (E.D.N.Y), for

      its contents and status.

39.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 39, except admits that Ryan served in various capacities at

      Goldman Sachs, including as a member of Goldman Sachs’ Management Committee.

40.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 40.

41.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 41, except admits that Solomon serves as Goldman Sachs’ CEO

      and Chairman, and that he served in various other capacities at Goldman Sachs before

      becoming CEO.

42.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 42.

43.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 43, except admits that Low was indicted by federal prosecutors

      and respectfully refers the Court to the public record of the criminal proceeding, United




                                               8
      Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 9 of 78




      States of America v. Low Taek Jho a.k.a. Jho Low, 1:18-cr-00538-MKB-1 (E.D.N.Y), for

      its contents and status.

44.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 44.

45.   Blankfein denies that the allegations in paragraph 45 present a fair and complete

      description of Goldman Sachs’ organizational structure, business, or operations, and

      respectfully refers the Court to Goldman Sachs’ SEC filings and the referenced Annual

      Report for a more complete and accurate description of such matters.

46.   Blankfein denies that the allegations in paragraph 46 present a fair and complete

      description of Goldman Sachs’ organizational structure, business, or operations, except

      admits that he chaired the Management Committee, and respectfully refers the Court to (i)

      Goldman Sachs’ SEC filings and the referenced Annual Report for a more complete and

      accurate description of such matters and (ii) the articles referenced and quoted in paragraph

      46 for a complete and accurate statement of their contents.

47.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 47, except admits that Gregory Palm served as Goldman Sachs’

      general counsel, and respectfully refers the Court to the documents referenced and quoted

      therein for a complete and accurate statement of their contents.

48.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 48, except admits that Alan Cohen was Goldman Sachs’ Global

      Head of Compliance and a member of the Management Committee, and respectfully refers

      the Court to the documents referenced and quoted therein for a complete and accurate

      statement of their contents.



                                               9
      Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 10 of 78




49.   Blankfein denies the allegations in paragraph 49, and respectfully refers the Court to the

      documents referenced and quoted therein for a complete and accurate statement of their

      contents.

50.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 50, and respectfully refers the Court to the documents referenced

      and quoted therein for a complete and accurate statement of their contents.

51.   Blankfein denies the allegations in paragraph 51, except (a) admits that the quoted language

      in the second sentence of paragraph 51 appeared in various news articles, (b) denies

      knowledge or information sufficient to form a belief as to the truth of the allegations

      concerning Messrs. Palm and Cohen, and (c) respectfully refers the Court to the documents

      referenced and quoted therein for a complete and accurate statement of their contents.

52.   Blankfein denies the allegations in paragraph 52, except admits that he announced the

      creation of the BSC at Goldman Sachs’ 2010 shareholder meeting and that Messrs. Cohen,

      Evans, and Solomon were members of the BSC at various times, and respectfully refers

      the Court to the May 2013 Business Standards Committee Impact Report (“BSC Impact

      Report”) referenced and quoted therein for a complete and accurate statement of its

      contents.

53.   Blankfein denies that the allegations in paragraph 53 present a fair and complete

      description of the matters described therein, except admits that the BSC issued a report in

      January 2011, and respectfully refers the Court to the BSC Report referenced and quoted

      therein for a complete and accurate statement of its contents.




                                              10
      Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 11 of 78




54.   Blankfein denies that the allegations in paragraph 54 present a fair and complete

      description of the matters described therein, and respectfully refers the Court to the BSC

      Report referenced and quoted therein for a complete and accurate statement of its contents.

55.   Blankfein denies that the allegations in paragraph 55 present a fair and complete

      description of the matters described therein, and respectfully refers the Court to the BSC

      Report and BSC Impact Report referenced and quoted therein for a complete and accurate

      statement of their contents.

56.   Blankfein denies the allegations in paragraph 56, except admits that Messrs. Blankfein,

      Cohn, Evans, and various others were members of the Management Committee at various

      times, and respectfully refers the Court to Goldman Sachs’ 2012 Annual Report referenced

      and quoted therein for a complete and accurate statement of its contents.

57.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the alleged review and approval of the 1MDB bond offerings, and

      otherwise denies that the allegations therein present a fair and complete description of the

      matters described therein, except admits that Goldman Sachs had in place numerous

      committees, and respectfully refers the Court to the documents referenced and quoted in

      paragraph 57, including Goldman Sachs’ 2012 and 2013 Annual Reports, for a complete

      and accurate statement of their contents.

58.   Blankfein denies that the allegations in paragraph 58 present a fair and complete

      description of the matters described therein, and respectfully refers the Court to the

      documents referenced and quoted therein for a complete and accurate statement of their

      contents.




                                              11
      Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 12 of 78




59.   Blankfein denies that the allegations in paragraph 59 present a fair and complete

      description of the matters described therein, and respectfully refers the Court to the

      documents referenced and quoted therein for a complete and accurate statement of their

      contents.

60.   Blankfein denies that the allegations in paragraph 60 present a fair and complete

      description of the matters described therein, except admits that Blankfein and Cohn signed

      a letter to shareholders included in Goldman Sachs’ 2013 Annual Report, and respectfully

      refers the Court to Goldman Sachs’ 2013 Annual Report referenced and quoted therein for

      a complete and accurate statement of its contents.

61.   Blankfein denies the allegations in paragraph 61.

62.   Blankfein denies the allegations in paragraph 62.

63.   Blankfein denies the allegations in paragraph 63, and respectfully refers the Court to the

      publication cited therein for a complete and accurate statement of its contents.

64.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the purported conduct of others in paragraph 64, and otherwise denies

      the allegations set forth therein, and respectfully refers the Court to the article cited therein

      for a complete and accurate statement of its contents.

65.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 65, and respectfully refers the Court to the articles referenced and

      quoted therein for a complete and accurate statement of their contents.

66.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 66, and respectfully refers the Court to the article cited therein for

      a complete and accurate statement of its contents.



                                                 12
      Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 13 of 78




67.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 67, and respectfully refers the Court to the documents referenced

      and quoted therein for a complete and accurate statement of their contents.

68.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 68, and respectfully refers the Court to the article cited therein for

      a complete and accurate statement of its contents.

69.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 69, and respectfully refers the Court to the articles cited therein

      for a complete and accurate statement of their contents.

70.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the purported conduct of others in paragraph 70, and otherwise denies

      the allegations set forth therein, and respectfully refers the Court to the documents

      referenced and quoted therein for a complete and accurate statement of their contents.

71.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the purported conduct of others in paragraph 71, and otherwise denies

      the allegations set forth therein, and respectfully refers the Court to the articles referenced

      therein for a complete and accurate statement of their contents.

72.   To the extent the allegations in paragraph 72 consist of legal conclusions, no response is

      required. To the extent a response is required, Blankfein denies knowledge or information

      sufficient to form a belief as to the truth of the allegations in paragraph 72.

73.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 73, and respectfully refers the Court to the articles referenced and

      quoted therein for a complete and accurate statement of their contents.



                                                13
      Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 14 of 78




74.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the purported conduct of others in paragraph 74, and otherwise denies

      the allegations in paragraph 74, including the allegation directed at him in the second

      sentence, and respectfully refers the Court to the article cited therein for a complete and

      accurate statement of its contents.

75.   Blankfein denies the allegations in paragraph 75.

76.   Blankfein denies the allegations in paragraph 76, except admits that, as CEO of Goldman

      Sachs, he undertook initiatives to expand the firm’s presence in emerging markets, and

      respectfully refers the Court to the articles referenced and quoted therein for a complete

      and accurate statement of their contents.

77.   Blankfein denies the allegations in the first sentence of paragraph 77, and denies

      knowledge or information sufficient to form a belief as to the truth of the remaining

      allegations in paragraph 77, and respectfully refers the Court to the article referenced and

      quoted therein for a complete and accurate statement of its contents.

78.   Blankfein (a) denies knowledge or information sufficient to form a belief as to the truth of

      the allegations in the first and second sentence of paragraph 78, (b) denies the allegations

      in the third sentence of paragraph 78, and (c) respectfully refers the Court to the documents

      cited therein for a complete and accurate statement of their contents.

79.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 79.

80.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 80, except denies the allegations in the second sentence, and




                                               14
      Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 15 of 78




      respectfully refers the Court to the article cited therein for a complete and accurate

      statement of its contents.

81.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the purported conduct of others referred to in paragraph 81, and

      otherwise denies the allegations set forth therein, and respectfully refers the Court to the

      articles referenced and quoted therein for a complete and accurate statement of their

      contents.

82.   To the extent that the allegations in paragraph 82 consist of legal conclusions, no response

      is required. To the extent that a response is required, Blankfein denies knowledge or

      information sufficient to form a belief as to the truth of the allegations in paragraph 82,

      except denies the allegation in the third sentence to the extent directed at Blankfein, and

      respectfully refers the Court to the FCPA Resource Guide referenced and quoted therein

      for a complete and accurate statement of its contents.

83.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 83, and respectfully refers the Court to the article cited therein for

      a complete and accurate statement of its contents.

84.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 84, and respectfully refers the Court to the documents cited therein

      for a complete and accurate statement of their contents.

85.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 85, and respectfully refers the Court to the article referenced and

      quoted therein for a complete and accurate statement of its contents.




                                                15
      Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 16 of 78




86.   Blankfein denies the allegations in the first and second sentences of paragraph 86, and

      denies knowledge or information sufficient to form a belief as to the truth of the allegations

      in the third sentence of paragraph 86, and respectfully refers the Court to the article cited

      therein for a complete and accurate statement of its contents.

87.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 87.

88.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 88, and respectfully refers the Court to the documents referenced

      and quoted therein for a complete and accurate statement of their contents.

89.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 89, and respectfully refers the Court to the documents cited therein

      for a complete and accurate statement of their contents.

90.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 90, and respectfully refers the Court to the articles referenced and

      quoted therein for a complete and accurate statement of their contents.

91.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 91, and respectfully refers the Court to the publication cited therein

      for a complete and accurate statement of its contents.

92.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 92, and respectfully refers the Court to the publication cited therein

      for a complete and accurate statement of its contents.




                                                16
      Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 17 of 78




93.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 93, except denies the allegations directed at Blankfein in the first

      sentence insofar as they are directed at him.

94.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the purported conduct of others in paragraph 94, and otherwise denies

      the allegations set forth therein, and respectfully refers the Court to the documents

      referenced and quoted therein for a complete and accurate statement of their contents.

95.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 95, and respectfully refers the Court to the article referenced and

      quoted therein for a complete and accurate statement of its contents.

96.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 96, and respectfully refers the Court to the documents referenced

      and quoted therein for a complete and accurate statement of their contents.

97.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations in paragraph 97, and respectfully refers the Court to the documents referenced

      and quoted therein for a complete and accurate statement of their contents.

98.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the purported conduct of others in paragraph 98, and otherwise denies

      the allegations set forth therein, and respectfully refers the Court to the article cited therein

      for a complete and accurate statement of its contents.

99.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

      allegations regarding the purported conduct of others in paragraph 99, and otherwise denies




                                                 17
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 18 of 78




       the allegations set forth therein, and respectfully refers the Court to the article referenced

       and quoted therein for a complete and accurate statement of its contents.

100.   Blankfein denies the allegations in paragraph 100.

101.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 101.

102.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 102, and respectfully refers the Court to the article cited therein

       for a complete and accurate statement of its contents.

103.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 103, and respectfully refers the Court to the article cited therein

       for a complete and accurate statement of its contents.

104.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 104, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

105.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 105, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the documents

       referenced and quoted therein for a complete and accurate statement of their contents.

106.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 106.

107.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 107, and otherwise




                                                18
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 19 of 78




       denies the allegations set forth therein, and respectfully refers the Court to the publication

       referenced and quoted therein for a complete and accurate statement of its contents.

108.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 108, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the publication

       cited therein for a complete and accurate statement of its contents.

109.   To the extent the allegations in paragraph 109 consist of legal conclusions, no response is

       required. To the extent a response is required, Blankfein denies knowledge or information

       sufficient to form a belief as to the truth of the allegations in paragraph 109, and

       respectfully refers the Court to the documents cited therein for a complete and accurate

       statement of their contents.

110.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 110, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the publication

       cited therein for a complete and accurate statement of its contents.

111.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 111, and otherwise

       denies the allegations set forth therein.

112.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 112, and respectfully refers the Court to the documents cited

       therein for a complete and accurate statement of their contents.




                                                   19
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 20 of 78




113.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 113, and respectfully refers the Court to the documents cited

       therein for a complete and accurate statement of their contents.

114.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 114, and respectfully refers the Court to the documents referenced

       and quoted therein for a complete and accurate statement of their contents.

115.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 115, and respectfully refers the Court to the filings referenced and

       quoted therein for a complete and accurate statement of their contents.

116.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 116, and respectfully refers the Court to the document cited therein

       for a complete and accurate statement of its contents.

117.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 117, and respectfully refers the Court to the documents cited

       therein for a complete and accurate statement of their contents.

118.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 118, and respectfully refers the Court to the documents cited

       therein for a complete and accurate statement of their contents.

119.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 119, except denies the allegation in the last sentence to the extent

       directed at Blankfein, and respectfully refers the Court to the documents referenced and

       quoted therein for a complete and accurate statement of their contents.




                                                20
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 21 of 78




120.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 120, and respectfully refers the Court to the document referenced

       and quoted therein for a complete and accurate statement of its contents.

121.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 121, and respectfully refers the Court to the document referenced

       and quoted therein for a complete and accurate statement of its contents.

122.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 122.

123.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 123, and respectfully refers the Court to the document cited therein

       for a complete and accurate statement of its contents.

124.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 124.

125.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 125, and respectfully refers the Court to the documents referenced

       and quoted therein for a complete and accurate statement of their contents.

126.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 126, and respectfully refers the Court to the documents referenced

       and quoted therein for a complete and accurate statement of their contents.

127.   Blankfein denies the allegations in paragraph 127, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 127.




                                                21
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 22 of 78




128.   Blankfein denies the allegations in paragraph 128, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 128, and respectfully refers the Court to the documents referenced

       and quoted therein for a complete and accurate statement of their contents.

129.   Blankfein denies the allegations in paragraph 129.

130.   Blankfein repeats and incorporates by reference his responses to paragraphs 127 through

       129, and otherwise denies knowledge or information sufficient to form a belief as to the

       truth of the allegations in paragraph 130, and respectfully refers the Court to the document

       cited therein for a complete and accurate statement of its contents.

131.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 131, and respectfully refers the Court to the document referenced

       and quoted therein for a complete and accurate statement of its contents.

132.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 132, and respectfully refers the Court to the documents referenced

       and quoted therein for a complete and accurate statement of their contents.

133.   Blankfein denies the allegations in paragraph 133, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 133, and respectfully refers the Court to the documents referenced

       and quoted therein for a complete and accurate statement of their contents.

134.   To the extent the allegations in paragraph 134 consist of legal conclusions, no response is

       required. To the extent a response is required, Blankfein denies knowledge or information

       sufficient to form a belief as to the truth of the allegations in paragraph 134, and




                                                22
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 23 of 78




       respectfully refers the Court to the documents referenced and quoted therein for a complete

       and accurate statement of their contents.

135.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 135.

136.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 136, and respectfully refers the Court to the publication cited

       therein for a complete and accurate statement of its contents.

137.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 137, and otherwise

       denies the allegations set forth therein, except admits that Goldman Sachs underwrote three

       bond offerings for 1MDB, and respectfully refers the Court to the publication cited therein

       for a complete and accurate statement of its contents.

138.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others referred to in paragraph 138, and

       otherwise denies the allegations set forth therein, and respectfully refers the Court to the

       document referenced and quoted therein for a complete and accurate statement of its

       contents.

139.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 139, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

140.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 140, and respectfully refers the Court to the document cited therein

       for a complete and accurate statement of its contents.



                                                23
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 24 of 78




141.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 141, and respectfully refers the Court to the document cited therein

       for a complete and accurate statement of its contents.

142.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 142, and respectfully refers the Court to the document cited therein

       for a complete and accurate statement of its contents.

143.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 143, and respectfully refers the Court to the document referenced

       and quoted therein for a complete and accurate statement of its contents.

144.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 144, and respectfully refers the Court to the document cited therein

       for a complete and accurate statement of its contents.

145.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 145, and respectfully refers the Court to the document cited therein

       for a complete and accurate statement of its contents.

146.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 146, and respectfully refers the Court to the documents referenced

       and quoted therein for a complete and accurate statement of their contents.

147.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 147, and respectfully refers the Court to the documents referenced

       and quoted therein for a complete and accurate statement of their contents.




                                                24
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 25 of 78




148.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 148, and respectfully refers the Court to the documents referenced

       and quoted therein for a complete and accurate statement of their contents.

149.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 149, and respectfully refers the Court to the documents cited

       therein for a complete and accurate statement of their contents.

150.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 150, and respectfully refers the Court to the publication cited

       therein for a complete and accurate statement of its contents.

151.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 151, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the documents

       cited therein for a complete and accurate statement of their contents.

152.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 152, and respectfully refers the Court to the document referenced

       and quoted therein for a complete and accurate statement of its contents.

153.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 153, and respectfully refers the Court to the document referenced

       and quoted therein for a complete and accurate statement of its contents.

154.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 154, and respectfully refers the Court to the document cited therein

       for a complete and accurate statement of its contents.




                                                25
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 26 of 78




155.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 155, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the publication

       referenced and quoted therein for a complete and accurate statement of its contents.

156.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 156, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the document

       referenced and quoted therein for a complete and accurate statement of its contents.

157.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 157, and otherwise

       denies the allegations set forth therein, including the allegation directed at him in the

       second sentence, and (i) repeats and incorporates by reference his responses herein to

       paragraphs 81–112, and (ii) respectfully refers the Court to the article referenced and

       quoted in paragraph 157 for a complete and accurate statement of its contents.

158.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 158, and otherwise

       denies the allegations set forth therein.

159.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 159, and respectfully refers the Court to the documents cited

       therein for a complete and accurate statement of their contents.

160.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 160, and otherwise




                                                   26
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 27 of 78




       denies the allegations set forth therein, and respectfully refers the Court to the article

       referenced and quoted therein for a complete and accurate statement of its contents.

161.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 161, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

162.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 162, and respectfully refers the Court to the documents cited

       therein for a complete and accurate statement of their contents.

163.   Blankfein denies the allegations in paragraph 163, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 163.

164.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 164.

165.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 165, except admits that Ryan served in various capacities at

       Goldman Sachs, including as a member of Goldman Sachs’ Management Committee, and

       respectfully refers the Court to the documents cited therein for a complete and accurate

       statement of their contents.

166.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 166, and otherwise

       denies the allegations set forth therein.

167.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 167, and otherwise



                                                   27
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 28 of 78




       denies the allegations set forth therein, and respectfully refers the Court to the article

       referenced and quoted therein for a complete and accurate statement of its contents.

168.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 168, and respectfully refers the Court to the articles referenced

       and quoted therein for a complete and accurate statement of their contents.

169.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 169, and respectfully refers the Court to the article and publication

       referenced and quoted therein for a complete and accurate statement of their contents.

170.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 170, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

171.   Blankfein denies the allegations in paragraph 171, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 171.

172.   Blankfein denies the allegations in paragraph 172, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 172, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

173.   Blankfein denies the allegations in paragraph 173, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 173, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.




                                                28
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 29 of 78




174.   Blankfein denies the allegations in paragraph 174, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 174.

175.   Blankfein denies the allegations in the first sentence of paragraph 175, and denies

       knowledge or information sufficient to form a belief as to the truth of the remaining

       allegations in paragraph 175, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

176.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in the first and second sentences of paragraph 176, denies the allegations in the

       third sentence of paragraph 176, and respectfully refers the Court to the article cited therein

       for a complete and accurate statement of its contents.

177.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 177.

178.   Blankfein denies the allegations in paragraph 178, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 178, and respectfully refers the Court to the articles referenced and

       quoted therein for a complete and accurate statement of their contents.

179.   Blankfein denies the allegations in paragraph 179, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 179, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

180.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 180, and otherwise



                                                 29
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 30 of 78




       denies the allegations set forth therein, and respectfully refers the Court to the publication

       cited therein for a complete and accurate statement of its contents.

181.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 181, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the article

       referenced and quoted therein for a complete and accurate statement of its contents.

182.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 182, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the documents

       cited therein for a complete and accurate statement of their contents.

183.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 183, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the publication

       referenced and quoted therein for a complete and accurate statement of its contents.

184.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 184, and respectfully refers the Court to the publication cited

       therein for a complete and accurate statement of its contents.

185.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 185, and respectfully refers the Court to the articles cited therein

       for a complete and accurate statement of their contents.

186.   Blankfein denies the allegations in paragraph 186.




                                                30
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 31 of 78




187.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 187, and respectfully refers the Court to the articles referenced

       and quoted therein for a complete and accurate statement of their contents.

188.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 188, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

189.   Blankfein denies the allegations directed at him in the second sentence of paragraph 189,

       and otherwise denies knowledge or information sufficient to form a belief as to the truth of

       the allegations in paragraph 189.

190.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 190.

191.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 191.

192.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 192.

193.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 193, and respectfully refers the Court to the articles referenced

       and quoted therein for a complete and accurate statement of their contents.

194.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 194.

195.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 195, and respectfully refers the Court to the document cited therein

       for a complete and accurate statement of its contents.



                                                31
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 32 of 78




196.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 196, and respectfully refers the Court to the documents cited

       therein for a complete and accurate statement of their contents.

197.   Blankfein denies the allegations in paragraph 197, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 197.

198.   Blankfein denies the allegations in paragraph 198, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 198, and respectfully refers the Court to the document referenced

       and quoted therein for a complete and accurate statement of its contents.

199.   Blankfein denies the allegations in paragraph 199, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 199.

200.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 200, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the articles cited

       therein for a complete and accurate statement of their contents.

201.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 201, and otherwise

       denies the allegations set forth therein.

202.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 202, and otherwise

       denies the allegations set forth therein.



                                                   32
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 33 of 78




203.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 203, and otherwise

       denies the allegations set forth therein, except admits that Ryan served in various capacities

       at Goldman Sachs, including as a member of Goldman Sachs’ Management Committee,

       and respectfully refers the Court to the 2013 Annual Report referenced therein for a

       complete and accurate statement of its contents.

204.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 204, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the articles

       referenced and quoted therein for a complete and accurate statement of their contents.

205.   Blankfein denies the allegations in paragraph 205, except admits that Schwartz was a

       member of the Management Committee, and respectfully refers the Court to the documents

       cited therein for a complete and accurate statement of their contents.

206.   Blankfein denies the allegations in paragraph 206, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 206.

207.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 207, and respectfully refers the Court to the document cited therein

       for a complete and accurate statement of its contents.

208.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 208, and respectfully refers the Court to the documents cited

       therein for a complete and accurate statement of their contents.




                                                33
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 34 of 78




209.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 209, and otherwise

       denies the allegations set forth therein.

210.   Blankfein denies the allegations in the first and third sentences of paragraph 210, except

       admits he earned a total of $21 million in compensation in 2012 and respectfully refers the

       Court to Goldman Sachs’ 2013 Proxy Statement for a complete and accurate statement of

       its contents. Blankfein otherwise denies knowledge or information sufficient to form a

       belief as to the truth of the allegations in paragraph 210, and respectfully refers the Court

       to the documents cited therein for a complete and accurate statement of their contents.

211.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 211, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the articles cited

       and quoted therein for a complete and accurate statement of their contents.

212.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 212, and respectfully refers the Court to the articles cited and

       quoted therein for a complete and accurate statement of their contents.

213.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 213, and otherwise

       denies the allegations set forth therein.

214.   Blankfein denies the allegations in paragraph 214, and respectfully refers the Court to the

       article cited therein for a complete and accurate statement of its contents.

215.   Blankfein denies the allegations in paragraph 215, and respectfully refers the Court to the

       article referenced and quoted therein for a complete and accurate statement of its contents.



                                                   34
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 35 of 78




216.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 216, except admits that Evans was a vice chairman of Goldman

       Sachs, and respectfully refers the Court to the articles referenced and quoted therein for a

       complete and accurate statement of their contents.

217.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 217, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the documents

       referenced and quoted therein for a complete and accurate statement of their contents.

218.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 218, and respectfully refers the Court to the document cited therein

       for a complete and accurate statement of its contents.

219.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 219, and respectfully refers the Court to the document cited therein

       for a complete and accurate statement of its contents.

220.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 220, and otherwise

       denies the allegations in paragraph 220, including the allegations directed at Blankfein in

       the first sentence.

221.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 221, and respectfully refers the Court to the publication cited

       therein for a complete and accurate statement of its contents.

222.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 222.



                                                35
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 36 of 78




223.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 223, and respectfully refers the Court to the article cited therein

       for a complete and accurate statement of its contents.

224.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 224, and respectfully refers the Court to the article cited therein

       for a complete and accurate statement of its contents.

225.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 225, and respectfully refers the Court to the documents cited

       therein for a complete and accurate statement of their contents.

226.   Blankfein denies the allegations in paragraph 226, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 226.

227.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 227, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

228.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph in paragraph 228, and

       otherwise denies the allegations set forth therein, and respectfully refers the Court to the

       document referenced and quoted therein for a complete and accurate statement of its

       contents.

229.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 229, and otherwise




                                                36
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 37 of 78




       denies the allegations set forth therein, and respectfully refers the Court to the document

       cited therein for a complete and accurate statement of its contents.

230.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 230, and otherwise

       denies the allegations set forth therein.

231.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 231, except admits that Ryan served in various capacities at

       Goldman Sachs, including as a member of Goldman Sachs’ Management Committee, and

       respectfully refers the Court to the document cited therein for a complete and accurate

       statement of its contents.

232.   Blankfein denies the allegations in paragraph 232, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations in the last sentence of paragraph

       232, and respectfully refers the Court to the document cited therein for a complete and

       accurate statement of its contents.

233.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 233.

234.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 234, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

235.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 235, and respectfully refers the Court to the article cited therein

       for a complete and accurate statement of its contents.




                                                   37
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 38 of 78




236.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 236, and otherwise

       denies the allegations set forth therein.

237.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 237, and respectfully refers the Court to the article cited therein

       for a complete and accurate statement of its contents.

238.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 238, and respectfully refers the Court to the documents cited

       therein for a complete and accurate statement of their contents.

239.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 239, and otherwise

       denies the allegations set forth therein.

240.   Blankfein denies the allegations in paragraph 240 directed at him, and otherwise denies

       knowledge or information sufficient to form a belief as to truth of the allegations in

       paragraph 240, and respectfully refers the Court to the documents cited therein for a

       complete and accurate statement of their contents.

241.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 241, and respectfully refers the Court to the documents cited

       therein for a complete and accurate statement of their contents.

242.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 242, and respectfully refers the Court to the publication cited

       therein for a complete and accurate statement of its contents.




                                                   38
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 39 of 78




243.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 243, and respectfully refers the Court to the documents cited

       therein for a complete and accurate statement of their contents.

244.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 244, and respectfully refers the Court to the articles referenced

       and quoted therein for a complete and accurate statement of their contents.

245.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 245, and respectfully refers the Court to the articles referenced

       and quoted therein for a complete and accurate statement of their contents.

246.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 246, and respectfully refers the Court to the articles referenced

       and quoted therein for a complete and accurate statement of their contents.

247.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 247, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

248.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 248, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

249.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 249, and respectfully refers the Court to the article cited therein

       for a complete and accurate statement of its contents.

250.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 250, except denies the allegations in the last sentence of paragraph



                                                39
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 40 of 78




       250, and respectfully refers the Court to the article referenced and quoted therein for a

       complete and accurate statement of its contents.

251.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 251, except denies the allegations in the first sentence regarding

       “silenc[ing]” Ryan, and respectfully refers the Court to the articles cited and quoted therein

       for a complete and accurate statement of their contents.

252.   Blankfein denies the allegations in paragraph 252, and respectfully refers the Court to the

       documents cited therein for a complete and accurate statement of their contents.

253.   Blankfein denies the allegations in paragraph 253, and respectfully refers the Court to the

       publication cited therein for a complete and accurate statement of its contents.

254.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 254, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the documents

       cited therein for a complete and accurate statement of their contents.

255.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 255, and respectfully refers the Court to the (i) the Federal Reserve

       Board Consent Order to Cease and Desist, dated October 22, 2020 and (ii) the articles

       referenced and quoted in paragraph 255 for a complete and accurate statement of their

       contents.

256.   Blankfein denies the allegations in paragraph 256, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 256.




                                                40
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 41 of 78




257.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 257.

258.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 258, and respectfully refers the Court to the publication cited

       therein for a complete and accurate statement of its contents.

259.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 259, and respectfully refers the Court to the publication cited

       therein for a complete and accurate statement of its contents.

260.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 260, and respectfully refers the Court to the document referenced

       and quoted therein for a complete and accurate statement of its contents.

261.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 261, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

262.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 262.

263.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 263, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

264.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 264, and respectfully refers the Court to the document cited therein

       for a complete and accurate statement of its contents.




                                                41
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 42 of 78




265.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 265, and respectfully refers the Court to the publication referenced

       and quoted therein for a complete and accurate statement of its contents.

266.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 266, and respectfully refers the Court to the articles referenced

       and quoted therein for a complete and accurate statement of their contents.

267.   Blankfein denies the allegations in the first sentence of paragraph 267, and denies

       knowledge or information sufficient to form a belief as to the truth of the allegations in the

       second sentence of paragraph 267, and respectfully refers Court to the article referenced

       and quoted therein for a complete and accurate statement of its contents.

268.   Blankfein denies the allegations in paragraph 268 directed at him, and otherwise denies

       knowledge or information sufficient to form a belief as to the truth of the allegations in

       paragraph 268.

269.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 269, and respectfully refers the Court to the publication cited

       therein for a complete and accurate statement of its contents.

270.   Blankfein denies the allegations in paragraph 270, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 270.

271.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 271, and otherwise

       denies the allegations set forth therein.




                                                   42
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 43 of 78




272.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 272, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the article

       referenced and quoted therein for a complete and accurate statement of its contents.

273.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 273, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the article

       referenced and quoted therein for a complete and accurate statement of its contents.

274.   Blankfein denies the allegations in paragraph 274, and respectfully refers the Court to the

       SEC filings referenced and quoted therein for a complete and accurate statement of their

       contents.

275.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 275, and respectfully refers the Court to the articles cited therein

       for a complete and accurate statement of their contents.

276.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in the first sentence of paragraph 276, and denies the second sentence of

       paragraph 276.

277.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 277, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the article

       referenced and quoted therein for a complete and accurate statement of its contents.




                                                43
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 44 of 78




278.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 278, and otherwise

       denies the allegations set forth therein.

279.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 279, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the articles

       referenced and quoted therein for a complete and accurate statement of their contents.

280.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 280, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

281.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 281, and respectfully refers the Court to the documents referenced

       and quoted therein for a complete and accurate statement of their contents.

282.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 282, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the documents

       referenced and quoted therein for a complete and accurate statement of their contents.

283.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 283, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the document

       referenced and quoted therein for a complete and accurate statement of its contents.

284.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 284.



                                                   44
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 45 of 78




285.   Blankfein denies the allegations in paragraph 285, except (a) admits that the New York

       Times published an article that contained the quoted language, and respectfully refers the

       Court to the article referenced and quoted therein for a complete and accurate statement of

       its contents, and (b) denies knowledge or information sufficient to form a belief as to the

       truth of the allegations regarding the purported conduct of others in paragraph 285.

286.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 286, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

287.   Blankfein denies the allegations in paragraph 287, and respectfully refers the Court to the

       article referenced and quoted therein for a complete and accurate statement of its contents.

288.   Blankfein denies the allegations in paragraph 288, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 288, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

289.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 289, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

290.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 290, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

291.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 291, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.



                                                45
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 46 of 78




292.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 292, and respectfully refers the Court to the articles referenced

       and quoted therein for a complete and accurate statement of their contents.

293.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 293.

294.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 294, and otherwise

       denies the allegations set forth therein.

295.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 295, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

296.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 296, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

297.   Blankfein denies the allegations in paragraph 297.

298.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 298, and respectfully refers the Court to the articles referenced

       and quoted therein for a complete and accurate statement of their contents.

299.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 299.

300.   Blankfein denies knowledge or information sufficient to form a belief as to truth of the

       allegations regarding the purported conduct of others in paragraph 300, and otherwise




                                                   46
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 47 of 78




       denies the allegations set forth therein, and respectfully refers the Court to the article

       referenced and quoted therein for a complete and accurate statement of its contents.

301.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 301, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the article

       referenced and quoted therein for a complete and accurate statement of its contents.

302.   Blankfein denies knowledge or information sufficient to form a belief as to truth of the

       allegations in paragraph 302, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

303.   Blankfein denies knowledge or information sufficient to form a belief as to truth of the

       allegations regarding the purported conduct of others in paragraph 303, and otherwise

       denies the allegations set forth therein, including insofar as any such allegations are

       directed at Blankfein, and respectfully refers the Court to the article referenced and quoted

       therein for a complete and accurate statement of its contents.

304.   Blankfein denies the allegations in paragraph 304, except denies knowledge or information

       sufficient to form a belief as to truth of the allegations regarding the purported conduct of

       others in paragraph 304, and respectfully refers the Court to the articles referenced and

       quoted therein for a complete and accurate statement of their contents.

305.   Blankfein denies knowledge or information sufficient to form a belief as to truth of the

       allegations regarding the purported conduct of others in paragraph 305, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the article

       referenced and quoted therein for a complete and accurate statement of its contents.




                                                47
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 48 of 78




306.   Blankfein denies the allegations in paragraph 306, except denies knowledge or information

       sufficient to form a belief as to truth of the allegations regarding the purported conduct of

       others in paragraph 306, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

307.   Blankfein denies knowledge or information sufficient to form a belief as to truth of the

       allegations regarding the purported conduct of others in paragraph 307, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the article

       referenced and quoted therein for a complete and accurate statement of its contents.

308.   Blankfein denies knowledge or information sufficient to form a belief as to truth of the

       allegations regarding the purported conduct of others in paragraph 308, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the article

       referenced and quoted therein for a complete and accurate statement of its contents.

309.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 309, and otherwise

       denies the allegations set forth therein, and respectfully refers the Court to the article cited

       therein for a complete and accurate statement of its contents.

310.   Blankfein denies the allegations in paragraph 310, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 310, and respectfully refers the Court to the documents referenced

       and quoted therein for a complete and accurate statement of their contents.

311.   Blankfein denies the allegations in paragraph 311.




                                                 48
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 49 of 78




312.   To the extent the allegations in paragraph 312 consist of legal conclusions, no response is

       required. To the extent that a response is required, Blankfein denies the allegations in

       paragraph 312.

313.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 313, except denies the allegations directed at Blankfein in

       paragraph 313.

314.   Blankfein denies the allegations in paragraph 314.

315.   Blankfein denies the allegations in the first two sentences of paragraph 315, except denies

       knowledge or information sufficient to form a belief as to the truth of the allegations

       regarding the purported conduct of others in the first two sentences of paragraph 315. The

       remaining allegations in paragraph 315 purport to summarize paragraphs 81, 84–87, 94–

       99, and 184–85 of the Complaint, and Blankfein responds by repeating and incorporating

       by reference herein his responses to such paragraphs.

316.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 316, and otherwise

       denies the allegations set forth therein. Furthermore, Blankfein repeats and incorporates

       by reference herein his responses to paragraphs 92, 120–24, and 211–12.

317.   Blankfein denies the allegations in the first sentence of paragraph 317, except denies

       knowledge or information sufficient to form a belief as to the truth of the allegations

       regarding the purported conduct of others in the first sentence of paragraph 317. The

       remaining allegations in paragraph 317 purport to summarize paragraphs 90, 112–15, 119–

       24, 127–29, 131, 140–45, 147–48, 159–62, 214, 234–35, 251–54, and 261, and Blankfein




                                               49
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 50 of 78




       responds by repeating and incorporating by reference herein his responses to such

       paragraphs.

318.   Blankfein denies the allegations in the first sentence of paragraph 318. The remaining

       allegations in paragraph 318 purport to summarize paragraphs 67–74, 107–10, 136–38,

       145–54, 195, and 218, and Blankfein responds by repeating and incorporating by reference

       herein his responses to such paragraphs.

319.   Blankfein denies the allegations in the first sentence of paragraph 319. The remaining

       allegations in paragraph 319 purport to summarize paragraphs 151, 156, 165, 172, 174–80,

       190, 193–94, 200–02, 209, 217, 221–26, and 228, and Blankfein responds by repeating and

       incorporating by reference herein his responses to such paragraphs.

320.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in the first sentence of paragraph 320,

       and otherwise denies the allegations set forth therein. The remaining allegations in

       paragraph 320 purport to summarize paragraphs 97, 181, and 234–38, and Blankfein

       responds by repeating and incorporating by reference herein his responses to such

       paragraphs.

321.   Blankfein denies the allegations in paragraph 321, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 321, and repeats and incorporates by reference herein his responses

       to paragraphs 52–61 and 239.

322.   Blankfein denies the allegations in paragraph 322, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 322.



                                                50
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 51 of 78




323.   Blankfein denies the allegations in paragraph 323.

324.   Blankfein denies the allegations in paragraph 324.

325.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in the first sentence of paragraph 325. The remaining allegations in paragraph

       325 purport to summarize paragraphs 165–66, 203–05, and 231–32, and Blankfein

       responds by repeating and incorporating by reference herein his responses to such

       paragraphs.

326.   Blankfein denies the allegations in paragraph 326.

327.   Blankfein denies the allegations in paragraph 327, and repeats and incorporates by

       reference herein his responses to paragraphs 165–66, 203–05, and 231–32.

328.   Blankfein denies the allegations in paragraph 328, and repeats and incorporates by

       reference herein his response to paragraph 232.

329.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 329.      Furthermore, Blankfein repeats and incorporates by

       reference herein his responses to paragraphs 53–54, 59, and 167–69.

330.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 330.      Furthermore, Blankfein repeats and incorporates by

       reference herein his responses to paragraphs 37, 42, and 46.

331.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 331.      Furthermore, Blankfein repeats and incorporates by

       reference herein his response to paragraph 42.




                                               51
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 52 of 78




332.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 332.      Furthermore, Blankfein repeats and incorporates by

       reference herein his responses to paragraphs 106 and 270.

333.   Blankfein denies the allegations in the first and fourth sentences of paragraph 333, and

       denies knowledge or information sufficient to form a belief as to the truth of the allegations

       in the second and third sentences of paragraph 333. Furthermore, Blankfein repeats and

       incorporates by reference herein his responses to paragraphs 153–54 and 281.

334.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 334.      Furthermore, Blankfein repeats and incorporates by

       reference herein his responses to paragraphs 151 and 260.

335.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations regarding the purported conduct of others in paragraph 335, and otherwise

       denies the allegations set forth therein. Furthermore, Blankfein repeats and incorporates

       by reference herein his responses to paragraphs 261–62 and 264–66.

336.   Blankfein denies the allegations in paragraph 336.

337.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 337, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

338.   To the extent the allegations in paragraph 338 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 338, except, insofar as paragraph 338 purports to summarize paragraphs 19, 156,

       165–66, 168–69, 172, 174–75, 178, 180, 190, 194, 196, 200, 203–05, 231–32, 240, 243,




                                                52
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 53 of 78




       305, and 337, Blankfein repeats and incorporates by reference herein his responses to those

       paragraphs.

339.   To the extent the allegations in paragraph 339 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 339, except, insofar as paragraph 338 purports to summarize paragraphs 153–

       54, 191–92, 207–08, 219, 241, 264–65, 281–82, and 337, Blankfein repeats and

       incorporates by reference herein his responses to those paragraphs.

340.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 340, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

341.   To the extent the allegations in paragraph 341 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 341, and repeats and incorporates by reference herein his responses to

       paragraphs 339–40.

342.   To the extent the allegations in paragraph 342 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 342, and repeats and incorporates by reference herein his responses to

       paragraphs 338 and 340.

343.   To the extent the allegations in paragraph 343 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 343, and repeats and incorporates by reference herein his response to paragraph

       340.




                                                53
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 54 of 78




344.   To the extent the allegations in paragraph 344 consist of legal conclusions, no response is

       required. To the extent a response is required, Blankfein denies knowledge or information

       sufficient to form a belief as to the truth of the allegations in paragraph 344, and

       respectfully refers the Court to the article referenced and quoted therein for a complete and

       accurate statement of its contents.

345.   To the extent that the allegations in paragraph 345 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies the allegations in paragraph 345, and

       respectfully refers the Court to the article referenced and quoted therein for a complete and

       accurate statement of its contents. Furthermore, Blankfein repeats and incorporates by

       reference herein his response to paragraph 344.

346.   To the extent that the allegations in paragraph 346 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies the allegations in paragraph 346.

       Furthermore, Blankfein repeats and incorporates by reference herein his response to

       paragraphs 339 and 344–45.

347.   To the extent the allegations in paragraph 347 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 347, and repeats and incorporates by reference herein his responses to

       paragraphs 58–59, 84–85, 91, 94–99, 123–24, 146, 154, 184, 194, 198, 208, 211–13, 219,

       225, 230, 239, 281–82, and 344–45.




                                                54
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 55 of 78




348.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 348, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

349.   To the extent the allegations in paragraph 349 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 349, and repeats and incorporates by reference herein his responses to

       paragraphs 90, 114–15, 121–22, 127–28, 131, 140–44, 147, 152, 159–62, 214, 235–36,

       251–54, 261, 282, and 348.

350.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 350, and respectfully refers the Court to the article cited therein

       for a complete and accurate statement of its contents.

351.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 351, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

352.   To the extent the allegations in paragraph 352 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 352. Furthermore, Blankfein repeats and incorporates by reference herein his

       responses to paragraphs 258–65 and 351.

353.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 353, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

354.   To the extent that the allegations in paragraph 354 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the



                                                55
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 56 of 78




       extent that a response is required, Blankfein denies knowledge or information sufficient to

       form a belief as to the truth of the allegations in paragraph 354, and respectfully refers the

       Court to the article referenced and quoted therein for a complete and accurate statement of

       its contents.

355.   To the extent that the allegations in paragraph 355 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies knowledge or information sufficient to

       form a belief as to the truth of the allegations in paragraph 355, and respectfully refers the

       Court to the article referenced and quoted therein for a complete and accurate statement of

       its contents.

356.   To the extent that the allegations in paragraph 356 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies the allegations in paragraph 356, and

       repeats and incorporates by reference herein his responses to paragraphs 339 and 354–55.

357.   To the extent the allegations in paragraph 357 consist of legal conclusions, no response is

       required. To the extent a response is required, Blankfein denies the allegations in paragraph

       357, and repeats and incorporates by reference herein his responses to paragraphs 347 and

       354–55.

358.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 358, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

359.   To the extent the allegations in paragraph 359 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in



                                                56
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 57 of 78




       paragraph 359, and repeats and incorporates by reference herein his responses to

       paragraphs 338 and 358.

360.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 360, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

361.   To the extent the allegations in paragraph 361 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 361. Furthermore, Blankfein repeats and incorporates by reference herein his

       responses to paragraphs 347 and 360.

362.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 362, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

363.   To the extent the allegations in paragraph 363 consist of legal conclusions, no response is

       required. To the extent a response is required, Blankfein denies the allegations set forth in

       paragraph 363. Furthermore, Blankfein repeats and incorporates by reference herein his

       responses to paragraphs 338, 343, and 362.

364.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 364, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

365.   To the extent the allegations in paragraph 365 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 365. Furthermore, Blankfein repeats and incorporates by reference herein his

       responses to paragraphs 347 and 364.



                                                57
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 58 of 78




366.   Blankfein admits that he was interviewed by Andrew Ross Sorkin on November 1, 2018.

367.   Blankfein denies the allegations in paragraph 367, except admits that he was interviewed

       by Andrew Ross Sorkin on November 1, 2018, and respectfully refers the Court to the

       interview referenced and quoted therein for a complete and accurate statement of its

       contents.

368.   To the extent the allegations in paragraph 368 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 368, and repeats and incorporates by reference herein his responses to

       paragraphs 37, 42, 63, 122, 127–28, 131, 141–44, 147–48, 153–55, 159, 162, 177, 181–82,

       187–89, 191–94, 198, 201, 206–08, 210, 214, 222, 234–35, 237–38, 240–42, 251–53, 261,

       270, 281–83, and 367.

369.   To the extent the allegations in paragraph 369 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 369, and repeats and incorporates by reference herein his responses to

       paragraphs 81, 84–87, 127–29, 151, 156, 165, 174–80, 184–85, 189–90, 193–94, 200–02,

       206, 209, 214–15, 217, 221–26, 228, 240, 252–53, and 367.

370.   Blankfein denies the allegations in paragraph 370, except admits that Goldman Sachs

       issued certain SEC filings and Annual Reports during the purported Class Period and

       respectfully refers the Court to the SEC filings and Annual Reports referenced in Appendix

       A in footnote 392 for a complete and accurate statement of their contents.

371.   To the extent that the allegations in paragraph 371 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies the allegations in paragraph 371, except



                                                58
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 59 of 78




       admits that Goldman Sachs issued a 3Q 2014 Form 10-Q on November 5, 2014, and issued

       other Forms 10-K and 10-Q during the purported Class Period, and respectfully refers the

       Court to the Forms 10-K and 10-Q referenced in paragraph 371 and footnote 393 for a

       complete and accurate statement of their contents.

372.   To the extent that the allegations in paragraph 372 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies the allegations in paragraph 372, except

       admits that Goldman Sachs issued Forms 10-K and 10-Q during the purported Class

       Period, and respectfully refers the Court to the Forms 10-K and 10-Q referenced in

       paragraph 372 and footnote 394 for a complete and accurate statement of their contents.

373.   To the extent that the allegations in paragraph 373 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies the allegations in paragraph 373, except

       admits that Goldman Sachs issued Forms 10-K and 10-Q during the purported Class

       Period, and respectfully refers the Court to the Forms 10-K and 10-Q referenced in

       paragraph 373 and footnote 395 for a complete and accurate statement of their contents.

374.   To the extent the allegations in paragraph 374 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 374, and repeats and incorporates by reference herein his responses to

       paragraphs 37, 42, 63, 122, 127–28, 131, 141–44, 147–48, 155, 159, 162, 177, 181–82,

       187–89, 191–94, 198, 201, 206–08, 210, 214, 222, 234–35, 237–38, 240–42, 251–53, 261,

       270, 281–83, and 371–73.




                                                59
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 60 of 78




375.   To the extent that the allegations in paragraph 375 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies the allegations in paragraph 375, except

       admits that Goldman Sachs issued Forms 10-K and 10-Q during the purported Class

       Period, and respectfully refers the Court to the Forms 10-K and 10-Q referenced in

       paragraph 375 and footnote 396 for a complete and accurate statement of their contents.

376.   To the extent that the allegations in paragraph 376 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies the allegations in paragraph 376, except

       admits that Goldman Sachs issued Forms 10-K and 10-Q during the purported Class

       Period, and respectfully refers the Court to the Forms 10-K and 10-Q referenced in

       paragraph 376 and footnote 397 for a complete and accurate statement of their contents.

377.   To the extent that the allegations in paragraph 377 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies the allegations in paragraph 377, except

       admits that Goldman Sachs issued Forms 10-K and 10-Q during the purported Class

       Period, and respectfully refers the Court to the Forms 10-K and 10-Q referenced in

       paragraph 377 and footnotes 398 and 399 for a complete and accurate statement of their

       contents.

378.   To the extent that the allegations in paragraph 378 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required.

       Furthermore, to the extent the allegations in paragraph 378 consist of legal conclusions, no

       response is required. To the extent that a response is required, Blankfein denies the



                                                60
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 61 of 78




       allegations in paragraph 378 and repeats and incorporates by reference herein his responses

       to paragraphs 374–377.

379.   To the extent that the allegations in paragraph 379 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required.

       Furthermore, to the extent the allegations in paragraph 379 consist of legal conclusions, no

       response is required. To the extent that a response is required, Blankfein denies the

       allegations in paragraph 379 and repeats and incorporates by reference herein his responses

       to paragraphs 42, 74, 107, 109–10, 165–66, 168–69, 203–05, 210, 231–32, 262–65, 270,

       and 375–77.

380.   To the extent that the allegations in paragraph 380 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies the allegations in paragraph 380, except

       admits that Goldman Sachs issued Forms 10-K and 10-Q during the purported Class

       Period, and respectfully refers the Court to the Forms 10-K and 10-Q referenced in

       paragraph 380 and footnote 400 for a complete and accurate statement of their contents.

381.   To the extent that the allegations in paragraph 381 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required.

       Furthermore, to the extent the allegations in paragraph 381 consist of legal conclusions, no

       response is required. To the extent that a response is required, Blankfein denies the

       allegations in paragraph 381.      Furthermore, Blankfein repeats and incorporates by

       reference herein his responses to paragraphs 260–66, 374, and 379–80.

382.   Blankfein denies the allegations in paragraph 382, except admits that Goldman Sachs

       issued Annual Reports throughout the purported Class Period, and respectfully refers the



                                                61
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 62 of 78




       Court to the Annual Reports referenced in paragraph 382 for a complete and accurate

       statement of their contents.

383.   Blankfein admits that Goldman Sachs issued Annual Reports throughout the purported

       Class Period, and respectfully refers the Court to the Annual Reports referenced in

       paragraph 383 for a complete and accurate statement of their contents.

384.   To the extent the allegations in paragraph 384 consist of legal conclusions, no response is

       require. To the extent that a response is required, Blankfein denies the allegations in

       paragraph 384, and repeats and incorporates by reference herein his responses to

       paragraphs 42, 63, 74, 107, 109–10, 127–28, 153–54, 165–66, 168–69, 203–05, 210, 214,

       231–32, 237–38, 252–53, 255, 260–65, 270, 282, and 383.

385.   To the extent that the allegations in paragraph 385 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies the allegations in paragraph 385, except

       admits that Goldman Sachs issued Proxy Statements for 2015–2018, and respectfully refers

       the Court to the Proxy Statements referenced in paragraph 385 and footnote 401 for a

       complete and accurate statement of their contents.

386.   To the extent that the allegations in paragraph 386 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required.

       Furthermore, to the extent the allegations in paragraph 386 consist of legal conclusions, no

       response is required. To the extent that a response is required, Blankfein denies the

       allegations in paragraph 386, and repeats and incorporates by reference herein his

       responses to paragraphs 374, 379, and 384–85.




                                                62
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 63 of 78




387.   To the extent that the allegations in paragraph 387 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required.

       Furthermore, to the extent the allegations in paragraph 387 consist of legal conclusions, no

       response is required. To the extent that a response is required, Blankfein denies the

       allegations in paragraph 387, and repeats and incorporates by reference herein his

       responses to paragraphs 42, 74, 109, 210, 260–65, and 270.

388.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations set forth in paragraph 388.

389.   To the extent the allegations in paragraph 389 consist of legal conclusions, no response is

       required. To the extent that a response is required, Blankfein denies the allegations in

       paragraph 389, and repeats and incorporates by reference herein his response to paragraphs

       165–66, 168–69, 203–05, 231–32, 372, and 388.

390.   To the extent that the allegations in paragraph 390 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies the allegations in paragraph 390, and

       respectfully refers the Court to Goldman Sachs’ 2014 Form 10-K for a complete and

       accurate statement of its contents.

391.   To the extent that the allegations in paragraph 391 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required.

       Furthermore, to the extent the allegations in paragraph 391 consist of legal conclusions, no

       response is required. To the extent that a response is required, Blankfein denies the

       allegations in paragraph 391.




                                                 63
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 64 of 78




392.   To the extent that the allegations in paragraph 392 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies the allegations in paragraph 392, except

       admits that his signature appears on certifications attached as Exhibit 31.1 in the filings

       noted in footnote 402, and respectfully refers the Court to Goldman Sachs’ Forms 10-K

       and Forms 10-Q for a complete and accurate statement of their contents.

393.   To the extent that the allegations in paragraph 393 relate to statements deemed non-

       actionable and that were therefore dismissed by the Order, no response is required.

       Furthermore, to the extent the allegations in paragraph 393 consist of legal conclusions, no

       response is required. To the extent that a response is required, Blankfein denies the

       allegations in paragraph 393 and repeats and incorporates by reference herein his responses

       to paragraphs 374, 379, 381, 384, 387, 389, and 391–92.

394.   Blankfein denies the allegations in paragraph 394.

395.   Blankfein denies the allegations in paragraph 395.

396.   To the extent that the allegations in paragraph 396 relate to disclosures deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent a response is required, Blankfein denies the allegations in paragraph 396.

397.   Blankfein denies the allegations in paragraph 397, except denies knowledge or information

       sufficient to form a belief as to the truth of the allegations regarding the purported conduct

       of others in paragraph 397, and respectfully refers the Court to the articles referenced and

       quoted therein for a complete and accurate statement of their contents.

398.   Blankfein denies the allegations in paragraph 398.




                                                64
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 65 of 78




399.   Blankfein denies the allegations in paragraph 399, and respectfully refers the Court to the

       report referenced and quoted therein for a complete and accurate statement of its contents.

400.   To the extent that the allegations in paragraph 400 relate to disclosures deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies knowledge or information sufficient to

       form a belief as to the truth of the allegations in paragraph 400, and respectfully refers the

       Court to the article referenced and quoted therein for a complete and accurate statement of

       its contents.

401.   To the extent that the allegations in paragraph 401 relate to disclosures deemed non-

       actionable and that were therefore dismissed by the Order, no response is required.

       Furthermore, to the extent the allegations in paragraph 401 consist of legal conclusions, no

       response is required. To the extent that a response is required, Blankfein denies the

       allegations in paragraph 401.

402.   To the extent that the allegations in paragraph 402 relate to disclosures deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies knowledge or information sufficient to

       form a belief as to the truth of the allegations in paragraph 402, and respectfully refers the

       Court to the articles referenced and quoted therein for a complete and accurate statement

       of their contents.

403.   To the extent that the allegations in paragraph 403 relate to disclosures deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies knowledge or information sufficient to

       form a belief as to the truth of the allegations in paragraph 403, and respectfully refers the



                                                65
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 66 of 78




       Court to the article referenced and quoted therein for a complete and accurate statement of

       its contents.

404.   To the extent that the allegations in paragraph 404 relate to disclosures deemed non-

       actionable and that were therefore dismissed by the Order, no response is required.

       Furthermore, to the extent the allegations in paragraph 404 consist of legal conclusions, no

       response is required. To the extent that a response is required, Blankfein denies the

       allegations in paragraph 404.

405.   To the extent that the allegations in paragraph 405 relate to disclosures deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies knowledge or information sufficient to

       form a belief as to the truth of the allegations in paragraph 405, and respectfully refers the

       Court to the report referenced and quoted therein for a complete and accurate statement of

       its contents.

406.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 406, and respectfully refers the Court to the article referenced and

       quoted therein for a complete and accurate statement of its contents.

407.   To the extent the allegations in paragraph 407 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 407, and respectfully refers the Court to the article referenced and quoted therein

       for a complete and accurate statement of its contents.

408.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations in paragraph 408, and respectfully refers the Court to the report referenced and

       quoted therein for a complete and accurate statement of its contents.



                                                66
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 67 of 78




409.   Blankfein denies knowledge or information sufficient to form a belief as to the truth of the

       allegations set forth in paragraph 409, and respectfully refers the Court to the report

       referenced and quoted therein for a complete and accurate statement of its contents.

410.   To the extent that the allegations in paragraph 410 relate to disclosures deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies knowledge or information sufficient to

       form a belief as to the truth of the allegations in paragraph 410, and respectfully refers the

       Court to the article referenced and quoted therein for a complete and accurate statement of

       its contents.

411.   To the extent that the allegations in paragraph 411 relate to disclosures deemed non-

       actionable and that were therefore dismissed by the Order, no response is required. To the

       extent that a response is required, Blankfein denies knowledge or information sufficient to

       form a belief as to the truth of the allegations in paragraph 411, and respectfully refers the

       Court to the article referenced and quoted therein for a complete and accurate statement of

       its contents.

412.   To the extent that the allegations in paragraph 412 relate to disclosures deemed non-

       actionable and that were therefore dismissed by the Order, no response is required.

       Furthermore, to the extent the allegations in paragraph 412 consist of legal conclusions, no

       response is required. To the extent that a response is required, Blankfein denies the

       allegations in paragraph 412.

413.   To the extent the allegations in paragraph 413 consist of legal conclusions, no response is

       required. To the extent that a response is required, Blankfein denies the allegations in

       paragraph 413.



                                                67
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 68 of 78




414.   To the extent the allegations in paragraph 414 consist of legal conclusions, no response is

       required. To the extent that a response is required, Blankfein denies the allegations in

       paragraph 414.

415.   To the extent the allegations in paragraph 415 consist of legal conclusions, no response is

       required. To the extent that a response is required, Blankfein denies the allegations in

       paragraph 415.

416.   To the extent the allegations in paragraph 416 consist of legal conclusions, no response is

       required. To the extent that a response is required, Blankfein denies the allegations in

       paragraph 416, except admits that Goldman Sachs’ common stock traded on the New York

       Stock Exchange (“NYSE”), that it filed periodic reports with the SEC, that it regularly

       communicated with its public investors, and that it was followed by various securities

       analysts.

417.   To the extent the allegations in paragraph 417 consist of legal conclusions, no response is

       required. To the extent that a response is required, Blankfein denies the allegations in

       paragraph 417.

418.   To the extent the allegations in paragraph 418 consist of legal conclusions, no response is

       required. To the extent that a response is required, Blankfein denies the allegations in

       paragraph 418.

419.   To the extent the allegations in paragraph 419 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 419.




                                               68
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 69 of 78




420.   To the extent the allegations in paragraph 420 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 420.

421.   To the extent the allegations in paragraph 421 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 421.

422.   To the extent the allegations in paragraph 422 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 422.

423.   To the extent the allegations in paragraph 423 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 423.

424.   To the extent the allegations in paragraph 424 consist of legal conclusions, no response is

       required. To the extent a response is required, Blankfein admits that Lead Plaintiff purports

       to bring claims on behalf of Lead Plaintiff and the putative class, but Blankfein denies that

       certification of that class is appropriate.

425.   To the extent the allegations in paragraph 425 consist of legal conclusions, no response is

       required. To the extent a response is required, Blankfein denies knowledge or information

       sufficient to form a belief as to the truth of the allegations in paragraph 425, except admits

       that Goldman Sachs’ common stock is traded on the NYSE.

426.   To the extent the allegations in paragraph 426 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 426.



                                                     69
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 70 of 78




427.   To the extent the allegations in paragraph 427 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 427.

428.   To the extent the allegations in paragraph 428 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 428.

429.   To the extent the allegations in paragraph 429 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 429.

430.   To the extent the allegations in paragraph 430 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 430.

431.   To the extent the allegations in paragraph 431 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 431.

432.   Blankfein repeats and incorporates by reference herein each and every response contained

       above, and denies the allegations set forth in paragraph 432, except admits that Lead

       Plaintiff purports to bring claims on behalf of Lead Plaintiff and the putative class.

433.   To the extent the allegations in paragraph 433 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 433.




                                                70
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 71 of 78




434.   To the extent the allegations in paragraph 434 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 434.

435.   To the extent the allegations in paragraph 435 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 435.

436.   To the extent the allegations in paragraph 436 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 436.

437.   To the extent the allegations in paragraph 437 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 437.

438.   To the extent the allegations in paragraph 438 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 438.

439.   To the extent the allegations in paragraph 439 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 439.

440.   To the extent the allegations in paragraph 440 consist of legal conclusions, no response is

       required.   To the extent a response is required, Blankfein denies the allegations in

       paragraph 440.




                                               71
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 72 of 78




441.   Blankfein repeats and incorporates by reference herein each and every response contained

       above, and denies the allegations set forth in paragraph 441, except admits that Lead

       Plaintiff purports to bring claims on behalf of Lead Plaintiff and the putative class.

442.   To the extent the allegations in paragraph 442 consist of legal conclusions, no response is

       required.       To the extent a response is required, Blankfein denies the allegations in

       paragraph 442.

443.   To the extent the allegations in paragraph 443 consist of legal conclusions, no response is

       required.       To the extent a response is required, Blankfein denies the allegations in

       paragraph 443.

444.   To the extent the allegations in paragraph 444 consist of legal conclusions, no response is

       required.       To the extent a response is required, Blankfein denies the allegations in

       paragraph 444.

445.   To the extent the allegations in paragraph 445 consist of legal conclusions, no response is

       required.       To the extent a response is required, Blankfein denies the allegations in

       paragraph 445.

446.   To the extent the allegations in paragraph 446 consist of legal conclusions, no response is

       required.       To the extent a response is required, Blankfein denies the allegations in

       paragraph 446.

447.   Blankfein denies the allegations under the heading “Prayer for Relief,” except admits that

       it purports to describe the relief that Plaintiff seeks. Blankfein also denies the allegations

       under the heading “Jury Trial Demanded,” except admits that Plaintiff purports to demand

       a jury trial.




                                                 72
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 73 of 78




                                  ADDITIONAL DEFENSES

               As additional defenses, Blankfein alleges, asserts, and avers the following, which

apply to each and every cause of action asserted in the Complaint against Blankfein to which such

defense is or may be applicable. By alleging these defenses, Blankfein does not concede that he

bears the burden of proof on any defense. Nothing stated herein is intended, or shall be construed,

as an acknowledgment that any particular issue or subject matter is relevant to the allegations.

Blankfein reserves his right to assert other and additional defenses not asserted herein.

                                        FIRST DEFENSE

               The Complaint fails to state any claim against Blankfein upon which relief can be

granted.

                                      SECOND DEFENSE

               Plaintiff’s claims against Blankfein are barred, in whole or in part, because the

alleged false or misleading statements identified in the Complaint are not actionable.

                                       THIRD DEFENSE

               Plaintiff’s claims against Blankfein are barred, in whole or in part, because the

alleged false or misleading statements identified in the Complaint were not, in fact, false and did

not omit any material facts.

                                      FOURTH DEFENSE

               Plaintiff’s claims against Blankfein are barred, in whole or in part, because the facts

the Complaint alleges were misrepresented or omitted were forward-looking statements, and are

rendered inactionable by Section 21E of the Exchange Act and the “bespeaks caution” doctrine.




                                                 73
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 74 of 78




                                       FIFTH DEFENSE

               Plaintiff’s claims against Blankfein are barred, in whole or in part, because they are

predicated on statements of opinion or belief, which were neither objectively false when made nor

misrepresented the speaker’s subjective opinion or belief.

                                       SIXTH DEFENSE

               Plaintiff’s claims against Blankfein are barred, in whole or in part, because the

alleged misstatements constitute inactionable puffery.

                                     SEVENTH DEFENSE

               Blankfein is not liable for any statements not made by him.

                                      EIGHTH DEFENSE

               Plaintiff’s claims against Blankfein are barred, in whole or in part, because the

alleged false or misleading statements and omissions identified in the Complaint are not material.

                                       NINTH DEFENSE

               Plaintiff’s claims against Blankfein are barred, in whole or in part, because

Blankfein did not have the requisite state of mind to impose liability under the federal securities

laws because his conduct was based on good faith, with no fraudulent intent, and in reasonable

reliance upon information provided by others upon whom Blankfein was entitled to rely.

                                       TENTH DEFENSE

               Plaintiff’s claims against Blankfein are barred, in whole or in part, for lack of

causation.




                                                74
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 75 of 78




                                    ELEVENTH DEFENSE

               Plaintiff’s claims against Blankfein are barred, in whole or in part, for lack of

proximate causation between Blankfein’s alleged conduct and the alleged harm. Some or all of

Plaintiff’s alleged damages, if any, were caused by superseding or intervening events.

                                     TWELFTH DEFENSE

               Plaintiff is not entitled to any recovery from Blankfein because it knew or should

have known the allegedly omitted or misstated information or ratified the alleged wrongful acts

and omissions alleged in the Complaint or would have purchased Goldman Sachs securities even

with full knowledge of the facts that it now alleges were misrepresented or omitted.

                                   THIRTEENTH DEFENSE

               Plaintiff’s claims against Blankfein are barred, in whole or in part, by the “truth on

the market” corollary to the “fraud on the market” theory of reliance because the information

allegedly misrepresented or omitted was known to the market, already in the public domain and/or

reasonably available to shareholders.

                                  FOURTEENTH DEFENSE

               Plaintiff’s claims against Blankfein are barred, in whole or in part, because Plaintiff

purchased shares of Goldman Sachs’ stock with actual or constructive knowledge of the risks

involved and thus assumed the risk that the value of Goldman Sachs' shares would decline if such

risks materialized.

                                    FIFTEENTH DEFENSE

               Blankfein is not subject to control person liability under Section 20(a) of the

Exchange Act because he acted in good faith, in reasonable reliance upon information provided




                                                 75
        Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 76 of 78




by others upon whom he was entitled to rely, and had no knowledge of or reasonable ground to

believe in the existence of facts by reason of which the liability of defendants is alleged to exist.1

                                     SIXTEENTH DEFENSE

               Plaintiff’s claims against Blankfein are barred, in whole or in part, by their actions,

omissions, and/or comparative fault and contributory negligence, including the failure to undertake

their own due diligence.

                                   SEVENTEENTH DEFENSE

               Plaintiff’s damages, if any, were caused solely by the conduct of others and are not

the result of any conduct of Blankfein. Any damages must be reduced, diminished, and/or

eliminated in proportion to the wrongful conduct of persons and/or entities other than Blankfein,

such that any verdict or judgment against Blankfein does not exceed Blankfein’s proportionate

fault, if any. See 15 U.S.C. § 78u–4(f).

                                   EIGHTEENTH DEFENSE

               Any damages allegedly incurred by Plaintiff are subject to the “90-day-bounce-

back” damages limitation, 15 U.S.C. § 78u-4(e).

                                    NINETEENTH DEFENSE

               Any recovery is barred in whole or in part by any and all applicable offsets to any

losses Plaintiff may have suffered, including, without limitation, any settlement amounts that




1
 Blankfein asserts this defense to avoid any arguable waiver, but maintains that it is Plaintiff’s
burden to prove culpable participation as part of its prima facie case. See SEC v. First Jersey
Secs., Inc., 101 F.3d 1450, 1472–73 (2d Cir. 1998); see also Rapillo v. Fingerhut, 2016 WL
11705140, at *13 (S.D.N.Y. Sept. 14, 2016) (Broderick, J.) (granting summary judgment in favor
of defendant on Section 20(a) claim on ground that plaintiff failed to establish triable issue of fact
on culpable participation).
                                                 76
        Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 77 of 78




Plaintiff receives from any other parties and any other recoveries obtained by Plaintiff mitigating

alleged damages.

                                     TWENTIETH DEFENSE

               Plaintiff is barred from recovery for damages, in whole or part, because it failed to

make reasonable efforts to mitigate any such damages.

                                   TWENTY-FIRST DEFENSE

               Plaintiff’s claims against Blankfein are barred, in whole or in part, by applicable

statutes of limitation, statutes of repose, and other limitations periods.

                                 TWENTY-SECOND DEFENSE

               Blankfein hereby adopts and incorporates by reference any other defense asserted

or to be asserted by any of the other defendants in this action to the extent Blankfein may share in

such a defense.

                                     PRAYER FOR RELIEF

               Based upon the foregoing, Blankfein prays that this Court deny any relief or request

for judgment on behalf of Plaintiff, and dismiss the Complaint against Blankfein in its entirety

with prejudice. Blankfein also prays for such other and further relief as may be appropriate or that

the Court deems just and proper.




                                                  77
       Case 1:18-cv-12084-VSB Document 119 Filed 08/31/21 Page 78 of 78




Dated: August 31, 2021                 Respectfully submitted,

                                       PAUL, WEISS, RIFKIND, WHARTON &
                                       GARRISON LLP

                                       /s/ Brad S. Karp
                                       Brad S. Karp
                                       Andrew J. Ehrlich
                                       Brady M. Sullivan
                                       1285 Avenue of the Americas
                                       New York, New York 10019-6064
                                       Telephone: (212) 373-3000
                                       bkarp@paulweiss.com
                                       aehrlich@paulweiss.com
                                       bmsullivan@paulweiss.com

                                       Attorneys for Defendant Lloyd Blankfein




                                      78
